


Exhibit 10.1


Associated Materials, LLC
3773 State Road
Cuyahoga Falls, OH 44223




January 18, 2014


Mr. Dana R. Snyder
Ft. Myers, FL 33908
 
Re: Interim Chief Executive Officer Agreement
Dear Dana:
On behalf of Associated Materials, LLC (the “Company”), I am pleased to offer
you the position of Interim Chief Executive Officer of the Company on the terms
and conditions set forth in this letter agreement (this “Agreement”). You have
agreed to accept this role while we engage in a search for a permanent Chief
Executive Officer. You may accept this Agreement by signing and returning a copy
of this Agreement to the Company as provided below.
1.    Term of Employment. Your employment under this Agreement will commence as
of January 20, 2014 (the “Start Date”) and shall continue until the earliest to
occur of: (i) the date on which a permanent Chief Executive Officer commences
employment with the Company, (ii) the date which is three (3) months from the
Start Date, and (iii) your resignation from this position or the termination of
your employment by the Company (each of the foregoing, the “Separation Date”).
If the Separation Date occurs as a result of your resignation (other than at the
request of the Board (as defined below) or the Chairman of the Board), you will
also resign as a member of the Board, and of the Parent Board and the Holdings
Board (each as defined below) upon the Separation Date. Your employment is
terminable by you or the Company at any time (for any reason or for no reason)
in accordance with Section 6 of this Agreement.
2.    Position and Duties. During the term of your employment under this
Agreement, you shall serve as Interim Chief Executive Officer of the Company.
Your duties and authority as Interim Chief Executive Officer shall be prescribed
by the Board and shall be commensurate with those of a chief executive officer
of a company of comparable size and with a similar business as the Company.
During the term of your employment under this Agreement, you will report
directly to the Board and will devote your full business time, energy,
experience and talents to the business of the Company and the Affiliates (as
defined below); provided, that it shall not be a violation of this Agreement for
you to (i) manage your personal investments and business affairs, or to engage
in or serve such civic, community, charitable, educational, or religious
organizations as you may reasonably select or (ii) continue to provide services
to CGI Windows & Doors, Inc. (“CGI”) as a non-employee consultant at the same
level as such services are being provided by you immediately prior to the Start
Date, in each case so long as such service does not materially interfere with
the performance of your duties hereunder. During the term of your employment
under this Agreement, you will also continue to serve as a member of the
Company’s Board of Directors (the “Board”), the Board of Directors of Associated
Materials Incorporated (the “Holdings Board”) and the Board of Directors of
Associated Materials Group, Inc. (the “Parent Board”); provided your annual and
committee retainers for 2014 shall be paid to you on a prorated basis by
multiplying such retainers by a fraction, the numerator of which is the number
of days in 2014 on which you serve as a director and are not employed under this
Agreement and the denominator of which is 365 and the grant date fair market




--------------------------------------------------------------------------------




value of your Annual Stock Grant for 2014 (as defined in Associated Materials
Group, Inc.’s (“Parent”) Non-Employee Director Compensation Policy) shall be
calculated by multiplying $90,000 by the same fraction.
3.    Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any Federal, state, or local withholding or other
taxes, deductions or charges which the Company is required to withhold.
4.    Compensation and Benefits. In consideration for your services to the
Company, you shall receive the following compensation and benefits from the
Company.


(a)    Salary. Until the Separation Date, the Company shall pay you a salary at
the monthly rate of $82,000 (the “Salary”) in accordance with the Company’s
regular payroll practices.


(b)    Deferred Stock Units. As additional consideration for your services as
Interim Chief Executive Officer, on the date of this Agreement, Parent will
grant you 53,475 deferred stock units that will settle in shares of Parent
common stock, subject to the terms and conditions of the Deferred Stock Unit
Agreement attached hereto as Exhibit A. In the event that the Separation Date is
extended beyond the date which is three (3) months from the Start Date by mutual
agreement, then for each additional month thereafter that you continue to serve
as Interim Chief Executive Officer, you will be granted an additional 17,825
deferred stock units.


(c)    Expenses. The Company shall reimburse you for business expenses that are
reasonable and necessary for you to perform, and were incurred by you in the
course of the performance of, your duties pursuant to this Agreement and in
accordance with the Company’s expense reimbursement policies. The Company will
also reimburse you for your reasonable expenses for accommodation in Cuyahoga
Falls, Ohio, a rental car and meals, in each case during the period of your
employment under this Agreement.


(d)    Indemnification; D&O Coverage. The Company, and its successors and/or
assigns, shall indemnify and defend you to the fullest extent provided by the
By-Laws and Certificate of Incorporation of the Company with respect to any
claims that may be brought against you arising out of any action taken or not
taken in your capacity as an officer or director of any of the Company, Parent
or any other entity which, from time to time, is a direct or indirect subsidiary
of Parent (Parent and each such subsidiary, other than the Company, are
hereinafter referred to collectively as the “Affiliates,” and individually as an
“Affiliate”). In addition, you shall be covered as an insured in respect of your
activities as an officer and director of the Company or any Affiliate by the
Directors and Officers liability policy of such entity or other comparable
policies obtained by any successor thereto, in amounts and coverage as
determined by the applicable board of directors in its sole discretion. The
indemnification and insurance-related obligations under this Section 4(d) shall
remain in effect following your termination of employment hereunder.


5.    Covenants.
By accepting the terms of this Agreement, you hereby agree to the following
covenants in addition to any obligations you may have by law and make the
following representations.
(a)    Noncompetition. During your employment with the Company and for the
one-year period following the Separation Date (the “Restricted Period”), you
shall not, within any jurisdiction or marketing area in which the Company or any
Affiliate is doing or is qualified to do business, directly or




--------------------------------------------------------------------------------




indirectly, own, manage, operate, control, be employed by or participate in the
ownership, management, operation or control of, or be connected in any manner
with, any Business (as hereinafter defined); provided, that (i) your ownership
of securities of two percent (2%) or less of any class of securities of a public
company, or (ii) your continued provision of services to CGI in the manner and
at the level described in Section 2 above, shall not, by itself, be considered
to be competition with the Company or any Affiliate. For purposes of this
Agreement, “Business” shall mean the manufacturing, production, distribution or
sale of exterior residential building products, including, without limitation,
vinyl siding, windows, fencing, decking, railings and garage doors, or any other
business of a type and character engaged in by the Company or an Affiliate
during your employment with the Company (including, without limitation, any
business in which the Company or any Affiliate has specific plans to conduct in
the future and as to which you were aware of such planning at or prior to the
Separation Date).
(b)    Nonsolicitation. During your employment with the Company and the
Restricted Period, you shall not, directly or indirectly, (i) hire or employ,
solicit for employment or otherwise contract for the services of any individual
who is or was an employee or consultant of the Company or any Affiliate; (ii)
otherwise induce or attempt to induce any employee or consultant of the Company
or an Affiliate to leave the employ or service of the Company or such Affiliate,
or in any way interfere with the relationship between the Company or any
Affiliate and any employee or consultant respectively thereof; or (iii) induce
or attempt to induce any customer, supplier, licensee or other business relation
of the Company or any Affiliate to cease doing business with the Company or such
Affiliate, or interfere in any way with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
Affiliate.
(c)    Nondisclosure; Inventions. During your employment with the Company and at
all times thereafter, (i) you shall not divulge, transmit or otherwise disclose
(except as legally compelled by court order, and then only to the extent
required, after prompt notice to the Board of any such order), directly or
indirectly, other than in the regular and proper course of business of the
Company and the Affiliates, any customer lists, trade secrets or other
confidential knowledge or information with respect to the operations or finances
of the Company or any Affiliates or with respect to confidential or secret
processes, services, techniques, customers or plans with respect to the Company
or the Affiliates, including, without limitation, any know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals concerning the past, current or future business, activities and
operations of the Company and the Affiliates (all of the foregoing collectively
hereinafter referred to as “Confidential Information”), and (ii) you will not
use, directly or indirectly, any Confidential Information for the benefit of
anyone other than the Company and the Affiliates; provided, that you have no
obligation, express or implied, to refrain from using or disclosing to others
any such knowledge or information which is or hereafter shall become available
to the general public other than through disclosure by you. All Confidential
Information, new processes, techniques, know-how, methods, inventions, plans,
products, patents and devices developed, made or invented by you, alone or with
others, while an employee of the Company which are related to the business of
the Company and the Affiliates shall be and become the sole property of the
Company, unless released in writing by the Board, and you hereby assign any and
all rights therein or thereto to the Company.
(d)    Cooperation. Both during and after the term of your employment with the
Company, you shall provide your reasonable cooperation in connection with any
action or proceeding (or any appeal from any action or proceeding) which relates
to events occurring during your employment




--------------------------------------------------------------------------------




hereunder. In the event that you are required to provide such cooperation, the
Company will reimburse you for your reasonable, documented out-of-pocket
expenses.
(e)    Non-Disparagement. From and after the Separation Date, (i) you hereby
agree not to defame, or make any disparaging or untrue statements that are
intended or would reasonably be expected to cause harm to the Company or any of
its directors, officers or shareholders (including any officer or employee
thereof) in any medium to any person or entity without limitation in time and
(ii) the Company hereby agrees that the Board and the Company’s executive
officers shall not defame, or make any disparaging or untrue statements that are
intended or would reasonably be expected to cause harm to, you in any medium to
any person or entity without limitation in time. Notwithstanding this provision,
you and the Company (including the members of the Board and the Company’s
executive officers) may confer in confidence with legal representatives and make
truthful statements as required by law. The Company shall control the timing,
content and manner of any internal, external and media communication concerning
the termination of your employment with the Company.
(f)    Specific Performance. In the event of a breach or threatened breach of
any provision of this Section 5, in addition to any remedies at law, either
party hereto shall be entitled to seek equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.     
6.    Termination; Termination Benefits. Your employment hereunder may be
terminated by you at any time for any or no reason upon no less than thirty (30)
days prior written notice to the Board. Your employment hereunder may be
terminated by the Company at any time for any or no reason. In the event that
your employment is terminated prior to the date which is the three (3) month
anniversary of the date on which you commenced employment hereunder and such
termination is not due to your voluntary resignation (other than at the request
of the Board or the Chairman of the Board), you will be entitled to continued
payment of the Salary through such three (3) month anniversary.


7.    Miscellaneous.
(a)    This Agreement constitutes the complete, final and exclusive embodiment
of the entire agreement between you and the Company with regard to the terms and
conditions of your employment as Interim Chief Executive Officer. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations and any other written or oral statements
concerning your rights to any compensation, equity or benefits from the Company,
its predecessors or successors in interest.
(b)    This Agreement may not be modified or amended except in a writing signed
by both you and a duly authorized officer of the Company.
(c)    This Agreement may be signed in counterparts and the counterparts taken
together shall constitute one agreement.
(d)    THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH




--------------------------------------------------------------------------------




JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY. ANY ACTION TO ENFORCE THIS
AGREEMENT AND/OR THE EXHIBITS HERETO MUST BE BROUGHT IN, AND THE PARTIES HEREBY
CONSENT TO THE JURISDICTION OF, A COURT SITUATED IN THE CITY OF WILMINGTON,
DELAWARE. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION. EACH PARTY HERETO
EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING
RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.
[Signature Page Follows]






--------------------------------------------------------------------------------




If this Agreement is acceptable to you, please sign below and return the
original, fully executed Agreement to the Company.


Sincerely,


ASSOCIATED MATERIALS LLC
 




By: /s/ Erik D. Ragatz


Print Name: Erik D. Ragatz
Title: Chairman of the Board of Directors




AGREED AND ACCEPTED:




/s/ Dana R. Snyder


Dana R. Snyder


Date: January 19, 2014 












































    


















[Signature Page to Interim Chief Executive Officer Agreement]




--------------------------------------------------------------------------------




Exhibit A


Associated Materials Group, Inc.
Deferred Stock Unit Agreement
2010 Stock Incentive Plan
THIS DEFERRED STOCK UNIT AGREEMENT (this “Agreement”), is made, effective as of
January 19, 2014 (hereinafter the “Grant Date”), by and between Associated
Materials, Inc. (the “Company”), and Dana R. Snyder (the “Participant”).
RECITALS:
WHEREAS, the Company has adopted the Associated Materials Group, Inc. 2010 Stock
Incentive Plan (the “Plan”), pursuant to which Other Stock-Based Awards in the
form Deferred Stock Units may be granted;
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant an Other Stock-Based Award in
the form of Deferred Stock Units as provided herein and subject to the terms set
forth herein; and
WHEREAS, all capitalized terms not defined in this Agreement shall have the
meanings ascribed thereto in the Plan.
NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.    Grant of Deferred Stock Units. The Company hereby grants to the
Participant on the Grant Date, a total of 53,475 Deferred Stock Units on the
terms and conditions set forth in this Agreement and as otherwise provided in
the Plan. Such Deferred Stock Units shall be credited to a separate account
maintained for the Participant on the books of the Company (the “Account”). On
any given date, the value of each Deferred Stock Unit credited to the Account
shall equal the Fair Market Value of one Share. The Deferred Stock Units shall
vest and settle in accordance with Section 3 hereof. As a condition to the award
of the Deferred Stock Units, and prior to the receipt of the DSU Shares (as
defined in Section 2(b) below) on the Settlement Date, the Participant shall
execute (to the extent the Participant has not already done so) a copy of the
Stockholders Agreement and to deliver the same to the Company, along with such
additional documents as the Company may require.


2.    Terms and Conditions.


(a)    Vesting. The Deferred Stock Units credited to the Account shall vest and
become non-forfeitable on the earlier of (i) April 20, 2014, or (ii) the date on
which a permanent Chief Executive Officer commences employment with Associated
Materials, LLC (such date, the “Separation Date”), subject to the Participant’s
continued service as Interim Chief Executive Officer of Associated Materials,
LLC through such date. Notwithstanding the foregoing, all unvested Deferred
Stock Units credited to the Account shall automatically vest upon a Change in
Control if the Participant’s service as Interim Chief Executive Officer has not
been terminated prior to such Change in Control. If the Participant voluntary
resigns from the position of Interim Chief Executive Officer (other than at the
request of the Board or the




--------------------------------------------------------------------------------




Chairman of the Board) prior to the Separation Date, all unvested Deferred Stock
Units shall be automatically forfeited.


(b)    Settlement. Upon the “Settlement Date” (as defined below), each vested
Deferred Stock Unit credited to the Account will be settled (and, upon such
settlement, shall cease to be credited to the Account) by the Company (i)
issuing to the Participant one Share for each whole Deferred Stock Unit credited
to the Account (such shares, the “DSU Shares”) and making a cash payment to the
Participant equal to the Fair Market Value of any fractional Deferred Stock
Units credited to the Account, and (ii) with respect to the DSU Shares so
issued, entering the Participant’s name as a stockholder of record on the books
of the Company. For purposes of this Agreement, “Settlement Date” shall mean the
earliest of (x) the date on which the Participant first experiences a
“separation from service” within the meaning of Section 409A of the Code, or (y)
a Change in Control that is also a “change in control event” within the meaning
of Section 409A of the Code.


(c)    Restrictions. The Deferred Stock Units granted hereunder may not be sold,
pledged or otherwise transferred (other than by will or the laws of decent and
distribution) and may not be subject to lien, garnishment, attachment or other
legal process. The Participant acknowledges and agrees that, with respect to the
Deferred Stock Units credited to the Account, the Participant has no voting
rights with respect to the Company unless and until such Deferred Stock Units
are settled in DSU Shares pursuant to Section 3(b) hereof. The DSU Shares are
subject to the transfer restrictions set forth in the Plan, the Stockholders
Agreement and any transfer restrictions that may be described in the Company’s
bylaws or charter in effect at the time of the contemplated transfer.


(d)    Dividends. If on any date the Company pays any dividend with respect to
its Shares (the “Payment Date”), then the number of Deferred Stock Units
credited to the Account shall on the Payment Date be increased by that number of
Deferred Stock Units equal to: (i) the product of (A) the number of Deferred
Stock Units in the Account as of the Payment Date and (B) the per share cash
amount of such dividend (or, in the case of a dividend payable in Shares or in
property other than cash, the per share equivalent cash value of such dividend,
as determined in good faith by the Committee), divided by (ii) the Fair Market
Value of a Share on the Payment Date. Each additional Deferred Stock Unit, or
fraction thereof, credited to the Account in accordance with this Section 3(d)
shall vest and be settled at the same time as the original Deferred Stock Units
to which they are attributable.


(e)    Tax Withholding. Upon vesting of the Deferred Stock Units, the Company
will be required to withhold any applicable employment taxes due with respect to
such vesting. In addition, upon the settlement of the Deferred Stock Units in
accordance with Section 3(b) hereof, the Participant will recognize taxable
income in respect of the Deferred Stock Units and the Company will also be
required to withhold any applicable taxes due with respect to that ordinary
income.


(f)    Rights as a Stockholder. Upon and following the Settlement Date, the
Participant shall be the record owner of the DSU Shares unless and until such
shares are sold or otherwise disposed of, and as record owner shall be entitled
to all rights of a holder of Common Stock, including, without limitation, voting
rights, if any, with respect to the DSU Shares. Prior to the Settlement Date,
the Participant shall not be deemed for any purpose to be the owner of the
shares of Common Stock underlying the Deferred Stock Units.


3.    Securities Laws. Upon the Settlement Date, the Participant hereby makes
the following certifications and representations with respect to the DSU Shares:




--------------------------------------------------------------------------------




(a)    The Participant is aware that the Participant’s investment in the Company
is a speculative investment that has limited liquidity and is subject to the
risk of complete loss. The Participant is able, without impairing his or her
financial condition, to hold the DSU Shares for an indefinite period and to
suffer a complete loss of the Participant’s investment in the DSU Shares.


(b)    The Participant represents and warrants to the Company that the
Participant is acquiring and will hold the DSU Shares for investment for his or
her account only, and not with a view to, or for resale in connection with, any
“distribution” of the DSU Shares within the meaning of the Securities Act or the
similar laws of any state or foreign jurisdiction.


(c)    The Participant understands that the DSU Shares have not been registered
under the Securities Act, the Exchange Act, or under the similar laws of any
state or foreign jurisdiction (collectively, “Applicable Securities Laws”) by
reason of a specific exemption therefrom and that the DSU Shares must be held
indefinitely, unless they are subsequently registered under the Applicable
Securities Laws or the Participant obtains an opinion of counsel (in form and
substance satisfactory to the Company and its counsel) that registration is not
required.


(d)    The Participant acknowledges that the Company is under no obligation to
register the DSU Shares under Applicable Securities Laws.


(e)    The Participant is aware of the adoption of Rule 144 by the Securities
and Exchange Commission under the Securities Act, which permits limited public
resales of securities acquired in a non-public offering, subject to the
satisfaction of certain conditions. These conditions may include (without
limitation) that certain current public information about the issuer is
available, that the resale occurs only after the holding period required by Rule
144 has been satisfied, that the sale occurs through an unsolicited “broker’s
transaction” and that the amount of securities being sold during any three-month
period does not exceed specified limitations. The Participant understands that
the conditions for resale set forth in Rule 144 have not been satisfied and that
the Company has no plans to satisfy these conditions in the foreseeable future.


(f)    The Participant will not sell, transfer or otherwise dispose of the DSU
Shares in violation of the Plan, this Agreement, Applicable Securities Laws, or
the rules promulgated thereunder, including Rule 144 under the Securities Act.


(g)    The Participant acknowledges that he or she has received and had access
to such information as the Participant considers necessary or appropriate for
deciding whether to invest in the DSU Shares and that the Participant had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the issuance of the DSU Shares.


(h)    The Participant acknowledges that the DSU Shares will be subject to
certain encumbrances, including, but not limited to, drag along rights in favor
of certain stockholders of the Company, repurchase rights in favor of the
Company, limitations on transfer, and other encumbrances set forth in the Plan,
this Agreement, the Stockholders Agreement, other applicable agreements and/or
described in the Company’s bylaws or certificate of incorporation in effect at
such time as the Company or such other person elects to exercise its or his
right.
    
(i)    The Participant acknowledges that the Participant is acquiring the DSU
Shares subject to all other terms of the Plan, this Agreement and the
Stockholders Agreement.






--------------------------------------------------------------------------------




(j)    The Participant agrees that prior to the effectiveness of the first
underwritten registration of the Company’s or its Affiliate’s equity securities
under the Securities Act, the Participant will not transfer any or all of the
DSU Shares unless pursuant to an exception provided in the Plan, this Agreement
or the Stockholders Agreement.


(k)    The Participant further agrees to make or enter into such other written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with Applicable Securities Laws or with this
Agreement.


4.    Miscellaneous.


(a)    General Assets. All amounts credited to the Account under this Agreement
shall continue for all purposes to be part of the general assets of the Company.
The Participant’s interest in the Account shall make the Participant only a
general, unsecured creditor of the Company.


(b)    Notices. Any notices provided for in this Agreement or the Plan shall be
given in writing and shall be delivered by hand or sent by Federal Express,
certified or registered mail, return receipt requested, postage prepaid, and
shall be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to the Participant, five (5) days after deposit in the
United States mail, postage prepaid, addressed to the Participant at the last
address the Participant provided to the Company.


(c)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(d)    Bound by Plan and Stockholders Agreement. By signing this Agreement, the
Participant acknowledges that (i) the Participant has received a copy of the
Plan and has had an opportunity to review the Plan and agrees to be bound by all
the terms and provisions of the Plan and (ii) the Participant has received and
read the Stockholders Agreement, (iii) the DSU Shares will be subject to the
Stockholders Agreement, and (iv) if the Participant has not already done so, the
Participant shall execute and return to the Company a copy of the Stockholders
Agreement upon the request of the Company.
 
(e)    Beneficiary. The Participant may file with the Company a written
designation of a beneficiary on such form as may be prescribed by the Company
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.


(f)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company, its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.


(g)    Governing Plan Document and Entire Agreement. The Deferred Stock Units
are subject to all interpretations, amendments, rules and regulations that may
from time to time be promulgated and adopted pursuant to the Plan. In the event
of any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall control. This Agreement, the Plan and the
Stockholders Agreement contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations and




--------------------------------------------------------------------------------




negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.


(h)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principals of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.


(i)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


(j)    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.






ASSOCIATED MATERIALS GROUP, INC.


By: /s/ Erik D. Ragatz


Erik D. Ragatz
Chairman of the Board of Directors




PARTICIPANT:


By: /s/ Dana R. Snyder


Dana R. Snyder












